IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                FILED
                                                                October 20, 2009
                                No. 09-40086
                             Conference Calendar            Charles R. Fulbruge III
                                                                    Clerk

UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee

v.

EDGAR ERNESTO QUESADA REALES,

                                           Defendant-Appellant


                 Appeal from the United States District Court
                      for the Southern District of Texas
                          USDC No. 5:08-CR-1539-1


Before WIENER, BENAVIDES, and STEWART, Circuit Judges.
PER CURIAM:*
      The Federal Public Defender appointed to represent Edgar Ernesto
Quesada Reales has moved for leave to withdraw and has filed a brief in
accordance with Anders v. California, 386 U.S. 738 (1967). Quesada Reales has
not filed a response. Our independent review of the record and counsel’s brief
discloses no nonfrivolous issue for appeal. Accordingly, counsel’s motion for




      *
      Pursuant to 5 TH C IR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5 TH C IR. R. 47.5.4.
                          No. [5th Circuit Case No.]

leave to withdraw is GRANTED, counsel is excused from further responsibilities
herein, and the APPEAL IS DISMISSED. See 5 TH C IR. R. 42.2.




                                      2